                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 NORMA ROGERS, ARTHUR ROGERS,                       )
 WILLIAM HALE,                                      )
                                                    )
                                Plaintiffs,         )
                                                    )      Case No. 6:19-03346-CV-RK
                       v.                           )
                                                    )
 DOUGLAS D GASTON, IN HIS                           )
 INDIVIDUAL      AND        OFFICIAL                )
 CAPACITIES; JANE DOE 1-3, JOHN DOE
 1-3, BOBBY DUNCAN, JAMES SIGMAN,
 JAMES REEVES, SHARON VAUGHN,
 GLENDA      CAMPBELL,      JENNIFER
 TOMASZEWSKI, PAM TRIPP,

                                Defendants.
                                              ORDER
         Before the Court is Plaintiffs’ Motion for Leave to file a Third Amended Complaint (Doc.
82). For the reasons set forth below, that motion is GRANTED.
                                              Discussion
         On November 3, 2020, the Court granted Plaintiffs leave to file a second amended
complaint (Doc. 60). Plaintiffs now seek to file a third amended complaint that includes the
following amendments: (1) adding Texas County as a defendant, (2) dismissing Sharon Vaughn
as a defendant, and (3) correcting the spelling of the name of Defendant James Reaves. In support,
Plaintiffs cite Federal Rule of Civil Procedure 15’s liberal amendment standard and argue that the
last day for which to seek leave to amend was February 15, 2021, the date the motion at bar was
filed.
         Defendants oppose the motion, correctly noting that the motion must be examined instead
under the good cause standard set out in Federal Rule of Civil Procedure 16 because the motion
was filed outside of the required time for joining additional parties under the scheduling order.
Under Rule 15(a), the Court should freely give leave to amend when justice so requires. See
Roberson v. Hayti Police Dept., 241 F.3d 992, 995 (8th Cir. 2001) (finding “denial of leave to
amend a pleading is appropriate only in those limited circumstances in which undue delay, bad
faith on the part of the moving party, futility of the amendment, or unfair prejudice to the



           Case 6:19-cv-03346-RK Document 152 Filed 05/04/21 Page 1 of 3
nonmoving party can be demonstrated.”). However, under Rule 16(b), a “schedule may be
modified only for good cause and with the judge’s consent.” “Rule 16(b)’s good-cause standard
governs when a party seeks leave to amend a pleading outside the time period established by a
scheduling order, not the more liberal standard of Rule 15(a).” Sherman v. Winco Fireworks, Inc.,
532 F.3d 709, 716 (8th Cir. 2008). Good cause is primarily measured by the movant’s diligence
in attempting to meet relevant deadlines. Rahn v. Hawkns, 464 F.3d 813, 822 (8th Cir. 2006). A
court may also deny a motion to amend based on undue prejudice to the opposing party. TrimFit
LLC v. Dickey, 607 F.3d 528, 531 (8th Cir. 2010).
       Defendants argue the motion should be denied on the grounds that (1) Plaintiffs have not
exercised due diligence, (2) there are no new factual allegations to support the request for leave,
and (3) Defendants will be prejudiced because they are entitled to immunity, as briefed in pending
motions.
       On review of the record, the Court finds Plaintiffs have established good cause for leave to
amend. The amended complaint was proffered the day of the depositions of two defendants, at
which time Plaintiffs represent they learned of sufficient facts to allege the County had an
unconstitutional policy, showing Plaintiffs exercised due diligence. Additionally, apart from the
policy, the key facts alleged in the operative complaint have not meaningfully changed, a factor
weighing against a finding Defendants are prejudiced.
       In so ruling, the Court recognizes Defendants have submitted substantial briefing that is
moot due to the multiple amended complaints. Therefore, Plaintiffs are warned that any future
motions for leave to amend will be viewed with caution, and the granting of any future motions
for leave to amend may be granted with Plaintiffs bearing the costs of Defendants’ associated
motion practice.




                                                2

           Case 6:19-cv-03346-RK Document 152 Filed 05/04/21 Page 2 of 3
                                           Conclusion
       Plaintiffs’ Motion for Leave to file a Third Amended Complaint (Doc. 82) is GRANTED,
and Plaintiffs shall file the amended complaint within five days of the date of this order.   The
following motions are DENIED as moot, pending the filing of the Third Amended Complaint:
Docs. 93, 95, 97, 99, 101, 128, 134, 136, 139, 142, 144, 146, and 148. The parties may file new
motions or may refile these motions to the extent the arguments presented therein are not affected
by the Third Amended Complaint.
       IT IS SO ORDERED.
                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT
DATED: May 4, 2021




                                                3

         Case 6:19-cv-03346-RK Document 152 Filed 05/04/21 Page 3 of 3
